                  Case 1:18-cr-00167-PLM ECF No. 871 filed 09/24/19 PageID.5125 Page 1 of 1

                            UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                       CRIMINAL MINUTE SHEET
USA v.       Monica Laster                                                               Mag. Judge: Ellen S. Carmody

     CASE NUMBER                      DATE                 TIME (begin/end)             PLACE                   INTERPRETER


    1:18-cr-00167-PLM                9/24/2019          11:37 a.m. - 12:04 p.m.       Grand Rapids


APPEARANCES:
Government:                                               Defendant:                                     Counsel Designation:
Daniel Thomas McGraw                                      Roman J. Kosiorek                              CJA Appointment


          OFFENSE LEVEL                                 CHARGING DOCUMENT/COUNTS                            CHARGING DOCUMENT
                                                                                                         Read
Felony                                      Superseding Indictment, Counts 1 and 17                      Reading Waived      ✔



             TYPE OF HEARING                                       DOCUMENTS                              CHANGE OF PLEA

    First Appearance                                   Defendant's Rights                       Guilty Plea to Count(s) 17
✔   Arraignment:                                       Waiver of                                of the Indictment
         mute              nolo contendre          ✔   Consent to Mag. Judge for Plea
                           guilty                                                               Count(s) to be dismissed at sentencing:
         not guilty
                                                       Other:                                   remaining
    Initial Pretrial Conference
                                                                                                Presentence Report:
    Detention         (waived    )                                                                   ✔ Ordered      Waived
    Preliminary    (waived       )                 Court to Issue:                                   Plea Accepted by the Court
    Rule 5 Proceeding                              ✔ Report & Recommendation
                                                                                                     No Written Plea Agreement
    Revocation/SRV/PV                                 Order of Detention
                                                      Order to file IPTC Statements
    Bond Violation                                                                                    EXPEDITED RESOLUTION
                                                      Bindover Order
✔   Change of Plea                                    Order Appointing Counsel                       Case appears appropriate for
    Sentencing                                        Other:                                         expedited resolution
    Other:

                       ADDITIONAL INFORMATION                                                     SENTENCING
                                                                            Imprisonment:
                                                                            Probation:
                                                                            Supervised Release:
                                                                            Fine: $
                                                                            Restitution: $
                                                                            Special Assessment: $
                                                                            Plea Agreement Accepted:             Yes    No
                                                                            Defendant informed of right to appeal:         Yes      No
                                                                            Counsel informed of obligation to file appeal:  Yes     No


                  CUSTODY/RELEASE STATUS                                                 BOND AMOUNT AND TYPE

Detention Continued                                                    $

CASE TO BE:           Referred to District Judge                       TYPE OF HEARING: Sentencing

Reporter/Recorder:          Digitally Recorded                         Courtroom Deputy:             J. Lenon
